Citation Nr: 1703455	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-15 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES
 
1.  Entitlement to special monthly compensation based on the need for regular aid and attendance.  
 
2.  Entitlement to an effective date prior to August 31, 2009, for an award of special monthly compensation by reason of being housebound.  
 
 
REPRESENTATION
 
Veteran represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Saira Spicknall, Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from November 1969 to June 1971.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to special monthly compensation based on the need for regular aid and attendance or on account of being housebound.  In a November 2010 review officer decision, the Veteran was awarded entitlement to special monthly compensation by reason of being housebound from August 31, 2009.  
 
In his April 2009 substantive appeal, the Veteran requested an RO hearing, however, during an August 2009 RO conference, he withdrew that request.  38 C.F.R. § 20.702(e) (2016).  
 
This case was previously remanded by the Board in August 2012 for additional development.  
 
 
FINDINGS OF FACT
 
1.  The Veteran is service connected for residuals of a gunshot wound of the minor arm, rated as 60 percent disabling from June 11, 1971; nephropathy, rated as 80 percent disabling from August 31, 2009; type II diabetes mellitus with cataracts, rated as 20 percent disabling from August 31, 2009;  left and right lower extremity peripheral neuropathy, each rated as 10 percent disabling from August 31, 2009; and coronary artery disease, rated as 30 percent disabling from November 2, 2008 to November 14, 2013, and as 10 percent disabling from November 15, 2013.  
 
2.  The Veteran is not a patient in a nursing home because of a service-connected mental or physical incapacity and does not require the daily assistance of another person to perform the activities of daily living or to protect himself from the dangers of his environment as a result of his service-connected disorders.  
 
3.  Prior to August 31, 2009, the probative evidence preponderated against finding that the Veteran either:  had a single service-connected disability rated as 100 percent and additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or that he was substantially confined to his home or immediate premises by reason of his service-connected disabilities that were reasonably certain to remain throughout his lifetime.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for special monthly compensation based on the need for aid and attendance have not been met.  38 U.S.C.A. §§ 1114, 5103 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).  
 
2.  The criteria for special monthly compensation by reason of being housebound prior to August 31, 2009 have not been met.  38 U.S.C.A. §§ 1114, 5103, 5110; 38 C.F.R. §§ 3.350, 3.400, 3.352.  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Generally, under applicable criteria, the effective date of an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400..

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or, (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

A higher level of compensation is payable to eligible veterans who, by reason of service-connected disability, require the regular aid and attendance of another person.  Special monthly compensation at the aid and attendance rate is warranted if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  
 
Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to: inability of a claimant to dress or undress himself; to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, that requires care and assistance on a regular basis to protect claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establishes that the claimant is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a).  
 
The Veteran is service connected for residuals of a gunshot wound of the minor arm, rated as 60 percent disabling from June 11, 1971; nephropathy, rated as 80 percent disabling from August 31, 2009; type II diabetes mellitus with cataracts, rated as 20 percent disabling from August 31, 2009;  left and right lower extremity peripheral neuropathy, each rated as 10 percent disabling from August 31, 2009; and coronary artery disease, rated as 30 percent disabling from November 2, 2008 to November 14, 2013, and as 10 percent disabling from November 15, 2013.  
 
For the period prior to August 31, 2009, the probative evidence of record preponderated against finding that the Veteran had a single disability evaluation as 100 percent disabling or more and had additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  Therefore, for the period prior to August 31, 2009, the evidence must reflect that the Veteran required regular aid and attendance or was housebound.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).
 
Although the Veteran asserts his service-connected disabilities rendered him helpless or so nearly helpless so as to require the regular aid and attendance of another person, or in the alternative, that he was housebound due to his service-connected disabilities prior to August 31, 2009, the clinical evidence of record clearly demonstrates otherwise.  Specifically, while VA aid and attendance examinations, VA examination reports completed by VA physicians, VA social worker statements and VA outpatient records over the years have shown that the claimant requires some assistance with daily activities, these records also reflect he is still able to perform many activities of daily living independently.  Moreover, prior to August 31, 2009 he was not permanently housebound due to his service-connected disabilities, which, at that time included residuals of a gunshot wound and coronary artery disease from November 2, 2008.  
 
In February and November 2008 examinations for Housebound Status or Permanent Need For Regular Aid and Attendance, were conducted by VA physicians.  The reports from these examinations reflect that the Veteran's limitations included moderately restricted locomotion due to lower extremity arthritis, a moderate restriction in the spine, trunk and neck due to arthritis, and restrictions in the upper and lower extremities due to severe dyspnea and fatigue.  The February 2008 examination reflects that the Veteran was able to perform self-care, walk with a cane, walk without the assistance of another person for approximately one block and leave his home once a week.  The November 2008 examination revealed the Veteran was limited to using a motorized wheelchair, that he received continuous oxygen therapy and that he rarely left his home except for medical visits.  The appellant was found to need continuous oxygen therapy, and his diagnoses included chronic obstructive pulmonary disease, which is a nonservice connected disorder, a disorder which cannot be considered in determining the appellant's entitlement to the benefits sought on appeal.  
 
In a December 2008 VA examination for aid and attendance reflects that the examiner found that the Veteran was not hospitalized, and not permanently bedridden.  He had poor balance affecting the ability to ambulate, he had to hold onto something or use a cane at home in order to avoid falls, and he left the house only when his wife took him around.  Significantly, the appellant was able to perform self-care with his left upper extremity.  A physical evaluation of the right upper extremity reflected functional restrictions with reference to strength and coordination, however, the Veteran was able to perform self-feeding, fastening clothing, bathing, shaving and toileting with his normal left upper extremity.  Although the examiner noted the Veteran was mainly homebound, the examiner did not specify which disabilities rendered him homebound or whether this was attributable to any of the Veteran's service-connected disabilities.  At that time he was only service-connected for residuals of a gunshot wound and coronary artery disease from November 2008.
 
A VA social worker provided letters in July and October 2009.  In the July 2009 letter, the VA social worker noted the Veteran had no use of his right hand due to injury and used his left hand.  She stated that the appellant was unable to dress himself, bathe himself or shave himself and required assistance with toileting.  She noted the Veteran had severe chronic obstructive pulmonary disease (a nonservice connected disorder), and was unable to walk more than 30 to 40 feet due to shortness of breath.  He required a wheelchair for mobility.  She noted the Veteran had memory problems as well and was unable to stay home alone as he was unable to protect himself from the hazards of daily living.  In an October 2009 letter, the VA social worker reported that the Veteran had required continued assistance with the management of his diabetes related illnesses from his spouse, who also assisted with activities of daily living and independent activities of daily living, resulting in a diminished quality of life.  The activities of daily living and independent activities of daily living were not specified.   
 
VA medical records from September 2009 reflect the Veteran continued to perform activities of daily living with assistance of his spouse and he drove short distances but was recommended by VA nurse not to drive for his safety and the safety of others due to decreased cognitive function and decreased coordination with activities.  At that time, he and his spouse indicated that the appellant could not use a walker because of a lack of strength in the right hand and a cane was ordered for him.  
 
A September 2015 VA aid and attendance examination reflects that the Veteran was not currently hospitalized, not permanently bedridden and he was not legally blind due to service connected disorders.  He was able to feed himself using his left hand.  He was able to slip a shirt on by himself, but he needed help with buttons, trousers and tying shoes.  He required assistance with cutting his food.  The Veteran was on home oxygen due to chronic obstructive pulmonary disease, a nonservice connected disorder.  He was able to drive and reportedly left the house two to three times a week to go to the store or the bank.  He used a cane or walker at home and used a wheelchair when he left home.  Additional limitation with ambulation was noted, as the Veteran had a slow unsteady gait, required a cane and used a wheelchair outside of his home.  The examiner found that the appellant was able to toilet, eat, transfer, and attend to the wants of nature independently.  He could leave the home when he desired, and protect himself from the dangers of his environment.  The examiner found that each of the service-connected disabilities did not provide the basis for aid and attendance or housebound benefits and noted he had non-service conditions, mainly chronic obstructive pulmonary disease, which contributed to his limitations.  
 
The evidence indicates many of the Veteran's restrictions are the result of nonservice-connected disorders, including chronic obstructive pulmonary disease and cognitive and mental disorders.  As such, the evidence preponderate against finding that the Veteran's service-connected disabilities have led to the need for care or assistance on a regular basis to protect him from hazards or dangers incident to his or her daily environment as envisioned by 38 C.F.R. § 3.352 (a).  Moreover, the evidence clearly reflects that, prior to August 31, 2009, his service-connected disabilities at the time, including residuals of a gunshot wound to the minor (right) arm and coronary artery disease, did not render him permanently housebound.  
 
The only evidence supporting the Veteran's claim are the lay assertions that he is entitled to aid and attendance or, in the alternative, was housebound prior to August 31, 2009.  These include lay statements by the Veteran and his wife arguing that the appellant required daily assistance for his activities of daily living.  However, in view of the detailed evidence and findings noted above reflecting a higher level of functioning, and the absence of documented medical evidence or other indicia to corroborate these lay contentions, these statements are of minimal probative value.  The claim must be denied because the requisite criteria to support eligibility for aid and attendance and/or being permanently housebound prior to August 31, 2009 based on service-connected disorders are not demonstrated.  Accordingly, the preponderance of the evidence is against the claim.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 

ORDER
 
Entitlement to special monthly compensation based on the need for regular aid and attendance is denied.  
 
Entitlement to special monthly compensation by reason of being housebound prior to August 31, 2009 is denied.  
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


